Name: 82/873/EEC: Commission Decision of 9 December 1982 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  economic policy;  agricultural policy; NA
 Date Published: 1982-12-28

 Avis juridique important|31982D087382/873/EEC: Commission Decision of 9 December 1982 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 368 , 28/12/1982 P. 0045 - 0045*****COMMISSION DECISION of 9 December 1982 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) (82/873/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Whereas on 4 August 1982 the Danish Government pursuant to Article 17 (4) of Directive 72/159/EEC communicated the Proclamation of the Ministry of Agriculture on the procuration of the modernization of farms; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned submission, the existing provisions for the implementation in Denmark of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Danish provisions implementing Directive 72/159/EEC, as now applicable in the light of the Proclamation of the Ministry of Agriculture as notified on 4 August 1982 by the Danish Government, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41.